EXHIBIT 99.2 COLORADO RARE EARTHS, INC. Proforma Consolidated Balance Sheet (Unaudited) As of As of September 30, December 15, Calypso Seaglass Adjusted Financial Holding Combined Pro Forma ProForma Services, Inc. Corp. Totals Adjustments REF Totals ASSETS CURRENT ASSETS Cash $ $ - $ $ - $ Accounts receivable, net - - Prepaid Expenses - - Total Current Assets - - Total Fixed Assets - PROPERTY AND EQUIPMENT, net - - OTHER ASSETS Goodwill - - - [1] - [2] Mineral properties - [1] [3] Total Other Assets - TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ - $ $ - $ Related party payable - - Income tax payable - - Total Current Liabilities - TOTAL LIABILITIES - STOCKHOLDERS' EQUITY Preferred stock - Common stock 50 59 [1] [3] Additional paid-in capital [1] [3] [4] Retained earnings (deficit) [2] [4] Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ - COLORADO RARE EARTHS, INC. Proforma Consolidated Statements of Operations For the Nine Months Ended September 30, 2010 (Unaudited) For the period From Inception on For the Nine December 10, 2010 Months Ended through September 30, December 15, Pro-Forma Calypso Seaglass Adjusted Financial Holding Combined Pro Forma Combined Services, Inc. Corp. Totals Adjustments REF Totals ADVERTISING REVENUE $ $ - $ $ - $ COST OF SALES - - GROSS PROFIT - - OPERATING EXPENSES General and administrative - Depreciation expense - - Impairment of intangible assets - - - [2] Total Costs and Expenses OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest income - - Interest expense - - Total Other Income (Expense) - - INCOME (LOSS) BEFORE INCOME TAXES INCOME TAX EXPENSE (BENEFIT) - [5] - NET INCOME (LOSS) $ Earnings (Loss) Per Share - Basic $ [6] $ Earnings (Loss) Per Share - Diluted $ [6] $ Weighted Average Number of Shares Outstanding [6] COLORADO RARE EARTHS, INC. Consolidated Journal Entries [1] Mineral Properties Goodwill Common Stock 59 Additional Paid-in Capital Record the acquisition of Seaglass Holdings, Inc. [2] Impairment of Goodwill Goodwill Record impariment of goodwill associated with the acquisition of Seaglass Holdings, Inc. [3] Common Stock Additional Paid-in Capital Mineral Properties Eliminate capital accounts of Seaglass Holdings, Inc. [4] Additional Paid-in Capital Retained Earnings Eliminate retained earnings of Seaglass Holdings, Inc. [5] Reflects the adjustment of the tax provision to an effective rate of 0%. [6] Reflects the basic and diluted weighted average shares of stock outstanding for the 5,900,000 shares issued to Seaglass. COLORADO RARE EARTHS, INC. Notes to Unaudited Pro Forma Consolidated Financial Statements On December 15, 2010, Seaglass Holding Corporation (“Seaglass”) merged with Calypso Media Services Group, Inc. (“Calypso”) wherein Calypso purchase all of the issued and outstanding shares of Seaglass in exchange for 5,900,000 unregistered shares of Calypso’s authorized but previously unissued common stock on a one share for one share basis.The acquisition was structured as a triangular merger whereby Seaglass merged with Calypso Merger, Inc., a newly formed, wholly-owned subsidiary of Calypso created solely for the purpose of facilitating the acquisition.Seaglass becomes the surviving corporate entity as a wholly-owned subsidiary of Calypso and Calypso Merger, Inc. was dissolved.In connection with the acquisition, Calypso changed its corporate name to Colorado Rare Earths, Inc. The unaudited pro forma consolidated balance sheets and statements of operations of Calypso and Seaglass are presented here as of September 30, 2010.The Company has not included pro forma, consolidated balance sheets or statements of operations as of December 31, 2009 due to the lack of activity prior to 2010 of Seaglass.Seaglass was not incorporated until December 10, 2010. [1] Reflects the issuance of 5,900,000 shares of Calypso common stock to shareholders of Seaglass in exchange for all issued and outstanding shares of Seaglass.The acquisition was valued at $2,950,000 based on the market price of the shares on the date of issuance.The fair market value of the mineral claims was determined to be $326,000.The balance of the purchase price was allocated to Goodwill. [2] Reflects the impairment of goodwill associated with the acquisition of Seaglass. [3] Reflects the elimination of capital account balances of Seaglass in conjunction with the consolidation of the entities. [4] Reflects the elimination of retained earnings of Seaglass in conjunction with the consolidation of the entities. [5] Reflects the adjustment of the tax provision to an effective rate of 0%. [6] Reflects the basic and diluted weighted average shares of stock outstanding for the 5,900,000 shares issued to Seaglass.
